 



Exhibit 10.2
ESCROW AGREEMENT
     This Escrow Agreement (the “Agreement”) dated as of September 8, 2006,
among Omega Protein Corporation, a Nevada corporation (“Purchaser”), with an
address of 2101 CityWest Boulevard, Building 3, Suite 500, Houston, Texas 77042,
Zapata Corporation, a Nevada corporation (the “Seller”), with an address of 100
Meridian Centre, Suite 350, Rochester, New York 14618 and Manufacturers and
Traders Trust Company (the “Escrow Agent”). Capitalized terms used but not
defined herein have the meanings assigned to them in the Purchase Agreement;
     WHEREAS, the Purchaser and the Seller have entered into a Stock Purchase
Agreement (the “Purchase Agreement”), on even date herewith, pursuant to which
the Purchaser has agreed to repurchase from the Seller and the Seller has agreed
to sell to the Purchaser 9,268,292 shares (the “Shares”) of common stock, par
value $0.01 per share of Purchaser on the terms and conditions therein; and
     WHEREAS, in accordance with the provisions of Section 3.1 of the Purchase
Agreement, (a) the Purchaser has agreed to deliver to the Escrow Agent the
Purchase Price payable under the Purchase Agreement, and (b) the Seller has
agreed to deliver to the Escrow Agent the certificates representing the Shares
and stock powers duly endorsed to the Purchaser, in each case to be held by the
Escrow Agent in accordance with the terms and provisions of this Agreement;
     NOW THEREFORE, the parties hereto agree as follows:
Section 1. Escrow Agent. The Purchaser and the Seller hereby appoint and
designate Manufacturers and Traders Trust Company, as Escrow Agent for the
purposes set forth in this Agreement. (All references to the Escrow Agent, as
that term is used in this Agreement, shall refer to the Escrow Agent solely in
its capacity as an escrow agent under the terms of this Agreement, and not to it
in any other capacity whatsoever whether as individual, agent, attorney,
fiduciary, trustee or otherwise.) The Escrow Agent hereby accepts such
appointment, and agrees to hold, invest, disburse and release all assets and
property deposited with it hereunder (the “Escrowed Property”) in accordance
with the terms hereof.
Section 2. Deposits.
     (a) Purchase Price. Subject to the terms of the Purchase Agreement, within
forty-five (45) days following the date hereof (or such later date as the
Purchaser and the Seller parties may agree in writing), the Purchaser shall
deposit with the Escrow Agent by wire transfer of immediately available funds an
amount of U.S. $47,500,000 to an escrow account designated by the Escrow Agent
(the “Escrowed Purchase Price”).
     (b) Shares and Distributions. Subject to the terms of the Purchase
Agreement, within forty-five (45) days following the date hereof (or such later
date as the Purchaser and the Seller may agree in writing), the Seller shall
deliver to the Escrow Agent that certain share certificate of Omega Protein
Corporation number OM0000230, registered in the name of the Seller dated
September 6, 2006 (the “Certificate”) which represents the Shares, together with
the relating stock powers duly endorsed in blank (the “Escrowed Shares”). If
delivery of the Escrowed Shares shall be made other than by hand, the Seller
shall ensure that the Certificate and the relating stock powers are delivered to
Escrow Agent under separate cover. If during the term of this Escrow Agreement,
a dividend or other distribution shall be made or issued upon or on account of
any of the Escrowed Shares (an “Escrowed Distribution”), the Seller shall,
immediately following receipt thereof, deliver such Escrowed Distribution to the
Escrow Agent to be retained by the Escrow Agent with the Escrowed Shares and
eventually distributed therewith in accordance with the terms hereof. As long as
the Escrowed Shares are held in escrow in accordance with this Agreement, the
Seller shall have the right to vote all Escrowed Shares and other rights as a
stockholder with respect thereto.
     (c) Investment of Purchase Price. The Escrow Agent shall invest and
reinvest all funds received under this Agreement as directed in a written
instruction (an “Investment Direction Letter”) signed jointly by the Purchaser
and Seller in one of the following (the “Permitted Investments”):
          (i) MTB U.S. Government Money Market Fund, a AAA rated money market
deposit

46



--------------------------------------------------------------------------------



 



account of Manufacturers and Traders Trust Company;
          (ii) United States Treasury Bills with a maturity of 30 days, or
          (iii) as otherwise directed jointly in writing by the Purchaser and
the Seller provided such investment can be accommodated by the Escrow Agent.
          In the absence of an Investment Direction Letter, the Escrow Agent
shall invest and reinvest all funds in (i) above. In addition, any residual cash
which cannot be invested in (ii) or (iii) above and any cash awaiting investment
in (ii) or (iii) above shall be invested in (i) above. All interest or other
income received in respect of the Escrowed Purchase Price or the Escrowed
Distributions shall be added thereto and reinvested by Escrow Agent in
accordance herewith until the Escrowed Property is distributed in accordance
with Section 4 hereof.
Section 3. Distribution of Interest and Other Income, Allocation of Taxes.
     (a) At the time of the distribution in accordance with the terms of this
Agreement, the Escrow Agent shall pay (i) to the Purchaser, in accordance with
Section 4 hereof, all Accrued Interest since the date of its deposit with the
Escrow Agent, and (ii) to the party receiving Escrowed Distributions, in
accordance with Section 4 hereof, all interest or other income received in
respect thereof since the date of its deposit with the Escrow Agent.
     (b) All income accrued with respect to any interest or other income accrued
in respect of the Escrowed Purchase Price shall be allocated by the Escrow Agent
to the Purchaser, in accordance with Section 4 hereof.
     (c) All income accrued with respect to any interest or other income accrued
in respect of the Escrowed Distributions shall be allocated by the Escrow Agent
to the party receiving such Escrowed Distributions, in accordance with Section 4
hereof.
     (d) In the event there shall exist, at the end of any calendar year, any
undistributed income accrued in respect of any Escrowed Property, Purchaser and
Seller shall provide the Escrow Agent with joint instructions as to how such
income should be attributed for 1099 reporting purposes.
Section 4. Distribution of Escrow.
     (a) General. The Escrow Agent shall hold the Escrowed Property and shall
not deliver any amounts thereof to any party other than (i) in accordance with
Sections 4(b) and 4(c), (ii) pursuant to an Award (as defined below), or
(iii) by depositing the Escrowed Property with a court of competent jurisdiction
as provided in Section 5(f) below or successor escrow agent in accordance with
Section 8 below. Immediately following the disbursement of the Escrowed Property
in accordance with the terms and conditions of this Escrow Agreement, the Escrow
Agent shall be released from all of its obligations hereunder.
     (b) Closing Conditions Satisfied. Immediately following the satisfaction or
waiver of the closing conditions by the party entitled to assert any such
conditions in Article 8 of the Purchase Agreement and no later than two business
days prior to the Closing Date, the Purchaser and the Seller shall deliver to
the Escrow Agent a written notice (the “Closing Notice”) signed by the Purchaser
and the Seller certifying that the closing conditions under Article 8 of the
Purchase Agreement have been satisfied or waived and providing the date which
the parties agreed to be the Closing Date. On the Closing Date, the Escrow Agent
shall deliver: (i) the Escrowed Purchase Price to the Seller by wire transfer of
immediately available funds in accordance with written wire transfer
instructions provided by the Seller, and (ii) the certificates representing the
Shares, the stock powers duly endorsed to the Purchaser, the Escrowed
Distributions together with interest and earnings thereon and all Accrued
Interest on the Escrowed Purchase Price to the Purchaser at the address set
forth in Section 9(b) and by wire transfer of immediately available funds in
accordance with written wire transfer instructions provided by the Purchaser, as
applicable.
     (c) Termination of Purchase Agreement. If the Escrow Agent receives a
written notice (“Termination Notice”) from either the Purchaser or the Seller (a
copy of which shall be simultaneously given to the other party) that it has
terminated the Purchase Agreement pursuant to and in accordance with Article 10
thereof, and does not within ten (10) calendar days thereafter receive a written
notice from the other party objecting to the

47



--------------------------------------------------------------------------------



 



release of the Escrowed Property (“Termination Objection Notice”), a copy of
which shall be simultaneously given to the other party), the Escrow Agent shall
deliver on the eleventh calendar day following the Escrow Agent’s receipt of
such Termination Notice, (i) the Escrowed Purchased Price together with the
interest and other earnings thereon to the Purchaser by wire transfer of
immediately available funds in accordance with written wire transfer
instructions provided by the Purchaser and (ii) the Escrowed Shares to the
Seller at the address set forth in Section 9(b) and the Escrowed Distributions
together with interest and earnings thereon to the Seller by wire transfer of
immediately available funds in accordance with written wire transfer
instructions provided by the Seller. If within 10 days following its receipt of
a Termination Notice, the Escrow Agent receives a Termination Objection Notice,
the Escrow Agent shall continue to hold the Escrowed Property until Escrow Agent
receives a Settlement Memorandum or an Award is granted, in each case in
accordance with Section 4(e).
     (d) Reliance by Escrow Agent. Subject to Escrow Agent’s normal procedures,
including the confirmation procedures contained in Section 9(a), Escrow Agent
shall be entitled to rely conclusively on: (i) any Closing Notice or Termination
Notice received by it in accordance with Section 4(b) or 4(c); and (ii) any
Termination Objection Notice received by it.
     (e) Resolution of Dispute.
          (i) In case there is delivered to the Escrow Agent a Termination
Objection Notice, the Purchaser and the Seller shall endeavor to agree upon the
rights of the respective parties with respect to the Escrowed Property. If the
parties should so agree, a memorandum (a “Settlement Memorandum”) setting forth
such agreement and containing instructions to the Escrow Agent shall be
prepared, signed by both parties and furnished to the Escrow Agent. The Escrow
Agent shall be entitled to rely conclusively on any such Settlement Memorandum.
If the Parties are unable to so agree, then, upon a Final Determination (as
defined below), the prevailing party shall submit such Final Determination to
the Escrow Agent, together with an opinion of counsel for the presenting party
reasonably satisfactory to the Escrow Agent to the effect that such decision is
a Final Determination, and the Escrow Agent shall disburse the Escrowed Property
as instructed in such Final Determination. The Escrow Agent shall act on such
Final Determination (and opinion of counsel) without further question. In
addition, notwithstanding any of the provisions herein to the contrary, the
Escrow Agent shall disburse the Escrowed Property from time to time as the
Purchaser and the Seller shall jointly notify the Escrow Agent in writing,
promptly after receipt by the Escrow Agent of a joint written notice from the
Purchaser and the Seller. A Final Determination” shall mean a final
non-appealable judgment of a court of competent jurisdiction and shall be
accompanied by an opinion of counsel for the presenting party reasonably
satisfactory to the Escrow Agent to the effect that such judgment is a Final
Determination.
          (ii) If a dispute over the Escrow Agent’s duties with respect to the
disposition of the Escrowed Property has not been finally resolved in accordance
with procedure of Section 4(e)(i), any such dispute shall be settled by filing a
demand for arbitration with the American Arbitration Association (“AAA”). Such
dispute shall then be settled by one (1) arbitrator having reasonable experience
in corporate finance transactions of the type provided for in this Agreement to
be chosen by the AAA. The arbitration will be conducted on an expedited basis in
accordance with the Commercial Rules of the AAA in effect on the date a demand
for arbitration is filed with the AAA. The Arbitrator shall, within 10 business
days of his designation, deliver a report to the Seller, the Purchaser and the
Escrow Agent containing the Arbitrator’s conclusions regarding the final
disbursement of the Escrowed Property (the “Award”), which Award shall contain
detailed instructions to Escrow Agent as to the disbursement of such Escrowed
Property. The Award shall be final, conclusive and binding on the parties.
Judgment on the Award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The place of arbitration shall be in Buffalo, New
York.
Section 5. Rights, Obligations and Indemnification of Escrow Agent.
     (a) The Escrow Agent shall neither be responsible for or under, nor
chargeable with knowledge of, the terms and conditions of any other agreement,
instrument or document executed between/among the parties hereto. This Agreement
sets forth all of the obligations of the Escrow Agent, and no additional
obligations shall be implied from the terms of this Agreement or any other
agreement, instrument or document.
     (b) The Escrow Agent may act in reliance upon any instructions, notice,
certification, demand, consent, authorization, receipt, power of attorney or
other writing delivered to it by any other party without being required to
determine the authenticity or validity thereof or the correctness of any fact
stated therein, the propriety or

48



--------------------------------------------------------------------------------



 



validity of the service thereof, or the jurisdiction of the court issuing any
judgment or order. The Escrow Agent may act in reliance upon any signature
believed by it to be genuine, and may assume that such person has been properly
authorized to do so.
     (c) Each of the parties, jointly and severally, agrees to reimburse the
Escrow Agent on demand for, and to indemnify and hold the Escrow Agent harmless
against and with respect to, any and all loss, liability, damage or expense
(including, but without limitation, attorneys’ fees, costs and disbursements)
that the Escrow Agent may suffer or incur in connection with this Agreement and
its performance hereunder or in connection herewith, except to the extent such
loss, liability, damage or expense arises from its willful misconduct or gross
negligence as adjudicated by a court of competent jurisdiction.
     (d) The Escrow Agent may consult with legal counsel of its selection in the
event of any dispute or question as to the meaning or construction of any of the
provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected in acting in accordance with the opinion and
instructions of such counsel. Purchaser agrees to reimburse the Escrow Agent on
demand for such legal fees, disbursements and expenses.
     (e) The Escrow Agent shall be under no duty to give the Escrowed Property
by it hereunder any greater degree of care than it gives its own similar
property.
     (f) In the event of any disagreement between/among any of the parties to
this Agreement, or between/among them or either or any of them and any other
person, resulting in adverse claims or demands being made in connection with the
subject matter of the Escrowed Property, or in the event that the Escrow Agent,
in good faith, be in doubt as to what action it should take hereunder, the
Escrow Agent may, at its option, refuse to comply with any claims or demands on
it, or refuse to take any other action hereunder, so long as such disagreement
continues or such doubt exists, and in any such event, the Escrow Agent shall
not become liable in any way or to any person for its failure or refusal to act,
and the Escrow Agent shall be entitled to continue so to refrain from acting
until (i) the rights of all parties shall have been fully and finally
adjudicated by a court of competent jurisdiction, or (ii) all differences shall
have been adjusted and all doubt resolved by agreement among all of the
interested persons, and the Escrow Agent shall have been notified thereof in
writing signed by all such persons. The Escrow Agent shall have the option,
after 30 calendar days’ notice to the other parties of its intention to do so,
to file an action in interpleader requiring the parties to answer and litigate
any claims and rights among themselves. The rights of the Escrow Agent under
this paragraph are cumulative of all other rights which it may have by law or
otherwise.
Section 6. Tax Reporting. The Escrow Agent shall make payments of income earned
on the Escrowed Property as provided herein. Each such payee shall provide to
the Escrow Agent an appropriate W-9 form for tax identification number
certification or a W-8 form for non-resident alien certification. The Escrow
Agent shall be responsible only for income reporting to the Internal Revenue
Service with respect to income earned on the escrowed property.
Section 7. Fees, Expenses and Charges. The Purchaser shall be solely liable for
the fees, expenses and charges of the Escrow Agent in accordance Schedule A
attached hereto, including reasonable fees, out-of-pocket expenses and charges
of counsel engaged by it in connection with the execution of this Agreement and
its services under this Agreement, which fees, out-of-pocket expenses and
charges shall be payable on demand.
Section 8. Resignation of Escrow Agent, Successor. The Escrow Agent may, in its
sole discretion, resign and terminate its position hereunder at any time
following 30 calendar days’ written notice to the parties to the Agreement. Any
such resignation shall terminate all obligations and duties of the Escrow Agent
hereunder. On the effective date of such resignation, the Escrow Agent shall
deliver this Agreement together with any and all related instruments or
documents to any successor Escrow Agent agreeable to the parties, subject to
this Agreement. If a successor Escrow Agent has not been appointed prior to the
expiration of 30 calendar days following the date of the notice of such
resignation, the then acting Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor Escrow Agent, or other
appropriate relief. Any such resulting appointment shall be binding upon all of
the parties to this Agreement.
Section 9. Miscellaneous.
     (a) Escrow Agent’s Right to Confirm Instructions. In the event funds
transfer instructions are given

49



--------------------------------------------------------------------------------



 



(other than in writing at the time of execution of this Agreement), whether in
writing, by telecopier or otherwise, the Escrow Agent is authorized to seek
confirmation of such instructions by telephone call back to the person or
persons designated in incumbency certificates for each party delivered by the
parties concurrently herewith, and the Escrow Agent may rely upon the
confirmations of anyone purporting to be the person or persons so designated. To
assure accuracy of the instructions it receives, the Escrow Agent may record
such call backs. If the Escrow Agent is unable to verify the instructions, or is
not satisfied with the verification it receives, it will not execute the
instruction until all issues have been resolved. The persons and telephone
numbers for call backs may be changed only in writing actually received and
acknowledged by the Escrow Agent. The parties agree to notify the Escrow Agent
of any errors, delays or other problems within 30 calendar days after receiving
notification that a transaction has been executed. If it is determined that the
transaction was delayed or erroneously executed as a result of the Escrow
Agent’s error, the Escrow Agent’s sole obligation is to pay or refund such
amounts as may be required by applicable law. In no event shall the Escrow Agent
be responsible for any incidental or consequential damages or expenses in
connection with the instruction. Any claim for interest payable will be at the
Escrow Agent’s published savings account rate in effect in New York, New York.
     (b) Notices. All notices, requests, claims, demands and other
communications hereunder shall be communicated in writing, mailed by first class
mail, by facsimile or delivered by hand at the address (or such other address
for a party as such party may specify by written notice given pursuant hereto)
set forth below:

         
 
  Escrow Agent:   Manufacturers and Traders Trust Company
One M&T Plaza
Buffalo, NY 14203
Fax: 716-842-5839
Attention:


 
  Purchaser:   Omega Protein Corporation
2101 City West Blvd., Bldg. 3, Suite 500
Houston, Texas 77042
Attn: John D. Held
Facsimile: (713) 940-6122


 
      With a copy to:


 
      Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor
Houston, Texas 77002
Attn: Robert G. Reedy
Facsimile: (713) 226-0274


 
  The Seller :   Zapata Corporation
100 Meridian Centre
Suite 350
Rochester, New York 14618
Facsimile: (585) 242-8677
Attention: Avram A. Glazer, President and Chief
Executive Officer


 
      With a copy (which shall not constitute notice) to:


 
      Woods Oviatt Gilman LLP
700 Crossroads Building
2 State Street
Rochester, New York 14614
Telephone: 585.987.2800
Facsimile: 585.987.2901
Attention: Gordon E. Forth, Esq.

50



--------------------------------------------------------------------------------



 



The Escrow Agent shall provide monthly account statements and transaction
advices to all parties identified in this Section 9(b) unless instructed
otherwise in writing by the party in question.
Notwithstanding any of the foregoing, any computation of a time period which is
to begin after receipt of a notice by the Escrow Agent shall run from the date
of receipt by it.
     (c) No Waivers; Remedies. No failure or delay by the any party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of the right, power or privilege. A single or partial exercise of any
right, power or privilege shall not preclude any other or further exercise of
the right, power or privilege or the exercise of any other right, power or
privilege. The rights and remedies provided in this Agreement shall be
cumulative and not exclusive of any rights or remedies provided by law.
     (d) Amendments, Etc. No amendment, modification, termination, or waiver of
any provision of this Agreement and no consent to any departure by a party from
any provision of this Agreement, shall be effective unless it shall be in
writing and signed and delivered by the other parties, and then it shall be
effective only in the specific instance and for the specific purpose for which
it is given.
     (e) Successors and Assigns; No Third Party Beneficiaries, Etc. All
provisions hereof shall inure to the benefit of and be binding upon, the parties
hereto and their successors and assigns. No other parties shall have any rights
under or be entitled to enforce this Agreement.
     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without reference to
conflicts of law principles. Any litigation between the parties involving the
Escrow Agent’s duties under this Agreement shall be adjudicated in a court
located in either Erie County, New York. The parties hereby irrevocably consent
to the jurisdiction and venue of such courts, including with respect to any
interpleader proceeding or proceeding for the appointment of a successor escrow
agent the Escrow Agent may commence pursuant to this Agreement.
     (g) Counterparts and Facsimile Signatures. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if all signatures were on the same instrument. This Agreement may be
executed by facsimile signature transmitted to any other party by electronic
transmission. The parties shall be bound by a facsimile signature once
transmitted to another party. The latter transmission of an originally executed
copy of any such document shall not invalidate any signature previously given by
electronic transmission.
     (h) Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of the prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of the provision in any other jurisdiction.
     (i) Entire Agreement. This Agreement contains the entire agreement between
the Purchaser, the Seller and the Escrow Agent as to the subject matter hereof.
Other than the Purchase Agreement and the Acquisition Documents, there are no
other agreements, arrangements or undertakings, oral or written, between the
parties hereto relating to the subject matter hereof or to the Purchase
Agreement.
     (j) Force Majeure. The Escrow Agent shall not incur any liability for not
performing any act or fulfilling any obligation hereunder by reason of any
occurrence beyond its control (including, but not limited to, any provision of
any present or future law or regulation or any act of any governmental
authority, any act of God or war or terrorism, or the unavailability of the
Federal Reserve Bank wire services or any electronic communication facility).

51



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

                OMEGA PROTEIN CORPORATION
 
       
 
  By:   /s/ Joseph L. von Rosenberg III
 
       
 
  Name:   Joseph L. von Rosenberg III
 
  Title:   President
 
            ZAPATA CORPORATION
 
       
 
  By:   /s/ Avram A. Glazer
 
       
 
  Name:   Avram A. Glazer
 
  Title:   President and Chief Executive Officer
 
            MANUFACTURES & TRADERS TRUST COMPANY
 
       
 
  By:   /s/ Joan Stapley
 
       
 
  Name:   Joan Stapley
 
  Title:   Assistant Vice President

52